Case 8:19-cv-00216-MSS-AEP Document 45 Filed 06/20/19 Page 1 of 1 PageID 250




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DESERY MARTIN CHASE,

      Plaintiff,

v.                                                       Case No: 8:19-cv-216-T-35AEP

UNIVISTA INSURANCE
CORPORATION,

      Defendant.



                   ORDER OF DISMISSAL WITHOUT PREJUDICE

      Upon review of the Plaintiff’s Motion for Leave to Voluntarily Dismiss Without

Prejudice Pursuant to Federal Rule of Civil Procedure 41(a)(2), (Dkt. 42), which the Court

construes as a Notice of Voluntary Dismissal, it is hereby ORDERED that this case is

DISMISSED WITHOUT PREJUDICE. The Clerk is directed to terminate any pending

motions and CLOSE this case.


      DONE and ORDERED at Tampa, Florida this 20th day of June, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party
